PER CURIAM.
We affirm the defendant’s convictions and sentences. However, as the State correctly concedes, the written sentencing order contains a scrivener’s error which reflects the sentence on the charge of false imprisonment was mistakenly included in the sentencing document which called for a twenty year sentence on Counts I, II, III, IV and VI. Therefore we remand with directions to correct the sentencing order to reflect a sentence of five years for the *1267false imprisonment conviction in Count IV, in accordance with the trial court’s oral pronouncements.
Affirmed; remanded with directions.